DETAILED ACTION

	Acknowledgment and entry of the Amendment submitted on 6/3/22 is made.  Claims 25-44 are pending.
	Applicants have satisfied the Deposit Requirements and the 112, first paragraph rejection directed to the Deposit is withdrawn.

Claim Rejections – 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because it has been amended to recite that “wherein said cumulative insecticidal activity has a performance index that exceeds 1, and wherein said performance index is calculated by dividing the magnitude of said cumulative insecticidal activity by the mathematical sum of aid first insecticidal activity and said second insecticidal activity”.  This is vague and confusing.  How is the activity calculated and enumerated to produce a ‘sum’?  No sum is calculated for the second insecticidal activity.  The claim allows for the first and second insecticides to be administered to different parts of the plant or the same exact part of the plant.  If the second is applied directly upon the first, one could not tell what the ‘second insecticidal activity would be because it would not be a separate number.  Therefore, there could be now ‘first and second’ sum.  The claim is indefinite because the metes and bounds of how to determine an ‘anticipated’ sum is unclear. While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The amendment to the claim has not clarified the issue at hand and further confused the method.  It is also unclear what ‘1’ is in this formulation.  IT is not even clear in the claim how this activity is enumerated.  The claims as written are unclear if the insecticide activity is being interpreted in light of ‘damage’ or blight to the plant or actual numbers of insects being killed. Appropriate clarification and/or correction is required.
	Claims 28 and 29 are vague and indefinite because the claim recites percent identity to a genome sequence, but the genome sequence is not recited in the instant claims which renders the claims unclear.  Applicants have argued that:
those skilled in the art will clearly and immediately
understand what is encompassed by claims 28 and 29. Claims reciting a percent identity to a whole genome sequence of a deposited strain cannot be deemed indefinite simply because the whole genome sequence is not expressly set forth in the specification—the genome sequence is clearly and unequivocally defined by the deposit, and those skilled in the art are well-acquainted
with methods for sequencing bacteria and determining percent identities.

	This has been fully and carefully considered but is not deemed persuasive.  The claim is unclear without a SEQ ID NO. present to calculate the percent identity
	Claims 40-44 are vague and indefinite it is unclear how one determines activity that is 1.5 or two times the first ‘insecticidal activity’ without any explanation of how this insecticidal activity is being enumerated or observed.  Further, the claims appear to recite an end result which cannot be predicted from the claims as recited.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed. Applicants have argued that one of skill in the art would understand what is a “negligible’ activity and therefore could understand how to calculate X times the magnitude.  There is no explanation in the method of how this insecticidal activity is being enumerated so one could not perform a mathematical calculation. Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 112-New Matter
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 25-44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicants have amended claim 25 to include:
“wherein said cumulative insecticidal activity has a performance index that exceeds 1, and wherein said performance index is calculated by dividing the magnitude of said cumulative insecticidal activity by the mathematical sum of aid first insecticidal activity and said second insecticidal activity”.   No written support can be found for the claim language “a performance index that exceeds 1”. The further language in dependent claims 40-44 which recite negligible amounts with the first insecticide and ‘cumulative pesticidal activity is at least 1.5 times that of second insecticidal activity (or at least twice times that of said first insecticidal activity) could not be found in the original claims or specification.  Application should point to written support for this new claim language by page and line number or remove it from the claims.
Applicants pointed to paragraph [00291] in their response:
[00291] In some embodiments, unexpected results of the compositions as compared to individual components or groups of individual components of a composition may be described by a performance index. In some embodiments, the performance index may be the effect of the combination divided by the sum of effects of the individual components of the composition.

This does not provide written support for ‘exceeds 1’.
	Applicants also pointed to Example 14 paragraph [00411 and Table 69) and Example 27.

[00411] The table below is a summary of selected, but representative data, from Examples 3- 13. Each row of the table includes data from a selected experiment described in one of the Examples 3-13. The columns in the table, from left to night, indicate the IRAC group of the chemical insecticide; the specific chemical insecticide and concentration used in the experiment; the
insect that the chemical insecticide, Yersinia, or chemical insecticide + Yersinia was tested against; the isolate of Yersinia entomophaga used and concentration; the % mortality of the insect exposed to the chemical insecticide alone; the % mortality of the insect exposed to the Yersinia
entomophaga alone; the % mortality of the insect exposed to the combination of chemical insecticide and Yersinia entomophaga; a calculated index of performance for the combination as compared to the individual components of the combination tested alone (performance index =
actual mortality of insects exposed to the combination of chemical insecticide and Yersinia entomophaga divided by the cumulative mortality of insects exposed to the chemical insecticide and Y. entomophaga individually); and the time point of insect killing (days after treatment) at
which the data to calculate the performance index were collected.

	Insects were observed daily and the number of dead insects was visually determined (% Mortality). The results are shown below in Table 2.

This passage is calculating ‘dead insects’.  The claims as written are unclear if the insectide activity is being interpreted in light of ‘damage’ or blight to the plant or actual numbers of insects being killed.  The method as written in the newly drafted claims 25-44 presents a broad calculation of sums with a specific enumeration ‘that exceeds 1” that cannot be found in the instant specification. 
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 25-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (WO 2016/167668) and Hurst et al (WO 2007/142543) References provided by Applicants on PTO-1449.
	Hurst et al (2016) describe the insecticidal activity of Yersinia entomophaga.  See Example 4, Tables 10-11 and Figures 6-8.  The reference discloses agricultural granular compositions comprising the bacterium Yersinia entomophaga and an organophosphate based insecticide.  One embodiment teaches the granular Yersinia entomophaga and chlorpyrifos (as recited in claims 25, 33 and 35).  Table 1; [0164] page 28.  Paragraphs [007]-[0082], [0088]-[0089] disclose using these compositions for killing or controlling pests, i.e., insect pests, and enhancing plant growth and/or enhancing plant yield.  Hurst et al teach the amounts of the bacteria recited in instant claim 26 in Table 1 on page 21 and paragraphs [0016-[0021].  Table 1 recites that the insecticides may be carbaryl, chlorpyrifos, cypermethrin, imidacloprid, diflubenzuron, pyrethroids, neonicotinoids, benzoyl phenyl, ureas, carbamates and organophosphates.  Paragraph [00164] describes additional insecticides which may be used.  Paragraph [0217] – [0218] describes the insect pests which may be killed in the method, which include beetles, grubs, caterpillars, weevils, snails, slugs, crickets, termites, ants, armyworm, etc.  Although Hurst teaches the compositions may be added to the soil around the plant or in animal feed, the reference does not specifically recite the compositions are applied to a plant or plant part.  However, claim 29 of Hurst recites that the granular compositions may be placed in ‘proximity to an insect pest’ and it would have been obvious to one of ordinary skill in the art at the time the invention was made that this would include the actual plant and plant parts.  
	Hurst et al (2007) teaches that a composition comprising Yersinia entomophaga may be applied to a plant or plant part to protect it from pest infestation.  See page 8, lines 12-16.  Table13 recites some of the invertebrate species that the strains work against, including diamond back moth.
	Further, although neither Hurst et al reference specifically recites the strains NRRL B-67598, NRRL B-67599 or NRRL B-67600, the disclosed strains of the prior art reference appear to be identical to Applicants' claimed strains given the identity of the source and their same functional ability.  If the claimed strains and strains of the prior art are not the same, they appear to be obvious or analogous variants ins because they appear to possess the same or similar functional characteristics. Since the Patent Office does not have the facilities for examining and comparing Applicant's strains with the strains of the prior art, the burden of proof is upon applicants to show an unobvious distinction between the material structural and functional characteristics of the strains. See In re Best, 195 USPQ 430, 433 (CCPA 19&&).  
	While the Hurst references do not specifically recite a first application of the insecticide and then the application of Y.entomophaga, Hurst (2016) recites the compounds may be simultaneously applied in a single competition.  It is noted that the instant specification describes a method in which the two insecticides may be administered together or subsequently.  It would have been prima facie obvious to one of ordinary skill in the art to apply the insecticide/biocide/pesticide either alone in different applications, e.g., subsequently or together in one application, because one of ordinary skill in the art would expect that applying two different pesticide agents would have a greater effect of eradicating the pests.  The prior art teaches that insects may adapt resistance to insecticides over time and applying a second means for killing the pest would be expected to produce a cumulative killing effect to those with ordinary skill in the art at the time the invention was made.  The agents, e.g., the insecticides recited in the claims and the Yersinia entomophaga, were all very well known in the prior art for providing pest control of insects that damage plants and plant parts.  With respect to the claim language of the first insecticidal activity being negligible and the second pesticidal activity being 1.5-two times that of the negligible activity, this appears to have been obvious.  If an insecticide is not working, it would have been obvious to apply a different pesticide to achieve eradication of the pests and 1.5-2 times of negligible activity would be an expected amount of a new pesticide.
Response to Applicants’ arguments:
	Applicants argue:
	Applicant respectfully submits the outstanding rejections under 35 U.S.C. 103 should be reconsidered and withdrawn because the Office has set forth any evidence or articulated rationale tending to show one of ordinary skill in the art at the time of the present invention would have been motivated to apply an insecticide and a Yersinia entomophaga in amounts effective to produce a cumulative insecticidal activity having a performance index that exceeds 1. As summarized in Examples 14 and 27 of the instant specification, Applicant has demonstrated and now claims unexpected synergies between Yersinia entomphaga and the recited insecticides.

These arguments have been fully and carefully considered but are not deemed persuasive. Hurst (2016) recites the compounds may be simultaneously applied in a single competition.  It is noted that the instant specification describes a method in which the two insecticides may be administered together or subsequently.  It would have been prima facie obvious to one of ordinary skill in the art to apply the insecticide/biocide/pesticide either alone in different applications, e.g., subsequently or together in one application, because one of ordinary skill in the art would expect that applying two different pesticide agents would have a greater effect of eradicating the pests.  The prior art teaches that insects may adapt resistance to insecticides over time and applying a second means for killing the pest would be expected to produce a cumulative killing effect to those with ordinary skill in the art at the time the invention was made.  The agents, e.g., the insecticides recited in the claims and the Yersinia entomophaga, were all very well known in the prior art for providing pest control of insects that damage plants and plant parts.  With respect to the claim language of the first insecticidal activity being negligible and the second pesticidal activity being 1.5-two times that of the negligible activity, this appears to have been obvious.  If an insecticide is not working, it would have been obvious to apply a different pesticide to achieve eradication of the pests and 1.5-2 times of negligible activity would be an expected amount of a new pesticide.  Hitting an insect (treating a plant) with more than one type of insecticide and seeing more effective killing of insects is not an unexpected ‘synergy’, particularly when the first one that was applied showed negligible results.  It would have been an obvious course of action to one of ordinary skill in the art at the time the invention was made.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/29/22